Title: William Wirt to Thomas Jefferson, 17 April 1811
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond. April 17. 1811.
          
          Yours of the 15 in reply to mine of the 10th inst. has been brought to me from the office this instant.  The copy of your letter to D. has been shewn to one person only—Wm H. Cabell. The effect of it was to dispose him to lend D. $500. And I wrote my letter in a persuasion produced by that incident, as well as by its effect on my own feelings, that with the use of that letter, something important might be done for D. in spite of the adverse spirit, or at least distrust, which the factious and equivocal character of his paper have lately excited— Equivocal in relation to Mr Madison. But D.’s three or four last papers contain such insulting and infamous paragraphs in relation to Mr M. that I think it very dubious whether even your letter would not now be too late, had I been permitted to shew it. The paper is now regarded as an opposition one. In what other light can it be regarded when it exhibits the president as being so perfectly the tool of Mr Gallatin as to have descended from the ground of a gentleman in relation to Mr Smith and played him a “shabby, Genevan trick.” If he intended this for Mr G. it was through the sides of the President.  The act of which he speaks was Mr M’s: and these paragraphs treat him with an impudence of contempt so open and daring, that I suspect the federalists spoke the truth in calling D. an Irishman. Can charity or magnanimity require us longer to adhere to this man? Can he consider it as persecution, to desert him, after he has abandoned his cause, the people and the president of their choice, and has begun to strain every nerve to bring them into contempt?—I think he has for some time required a lesson on the subject of modesty which the people will now give. He thinks that we will follow him—so thought J.R.—and D. like him will find his mistake.
          Every gentleman who mentions this subject in my hearing speaks with the warmest resentment against D. Believe me, Sir, it is impossible to do any thing for him here, now; and any farther attempt would only disable me from rendering any service to the cause, hereafter. I am persuaded that you will see this subject in its true light, and be assured that it is the impracticability of serving him, produced by D.’s own misconduct, as well as the violation which I feel it would be of my sentiments for Mr M. that prevent me from proceeding. Indeed, I am persuaded that before you receive this, D. will have convinced you that he is unworthy of the benevolent and exalted sympathy which you have felt for him: that he is, probably, using those means of indemnifying himself for his past fidelity to which he alludes in his postscript; and that he merits abandonment on the principle stated in your letter of having pushed his state-partyism against Mr G. into an opposition against Mr Madison.
          I return herewith the copy of Mr D’s letter to you and yours to him. and beg you to be assured of my respectful and affectionate devotion.
          
            Wm Wirt
         